DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
Claims 1-6 and 9-20 are currently pending.  Claims 1, 2 and 17-20 are withdrawn as being drawn to a nonelected invention.  Claims 3-6 and 9-16 are considered here.

Withdrawn Rejections
	The pending rejection of claim 16 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of 24 March 2021.
	The rejection of claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for lack of antecedent basis for “the fluid” is withdrawn in view of the claim amendments in the Response of 24 March 2021.

The rejection of claim 5 under 35 U.S.C. 103 as obvious over the combination of Soh in view of Neurauter further in view of Lopez is withdrawn in view of the claim amendments in the Response of 24 March 2021.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 has been amended to recite a step of “modifying a density of the fluid to change the acoustic susceptibility of the other material”.  The only relevant disclosure in the increasing solvent density to decrease the susceptibility of T-cells to an acoustic field, whereas claim 15 as amended has a broader scope of modifying the density to change the acoustic susceptibility in any manner.  Moreover, the disclosure in the specification relates only to T-cells, as opposed to any type of material.  As such, the specification as filed does not contain adequate written description to support claim 15.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 has been amended to recite a step of “modifying a density of the fluid to change the acoustic susceptibility of the other material”.  The meaning of the term “acoustic susceptibility” is unclear in the context of the claim.  The claim can be construed as including a change in the responsiveness of any material to any possible acoustic stimulus (as opposed to the specific acoustic field applied in the claim).  Moreover, the exact meaning of the term “susceptibility” is further unclear.  For example, it is unclear how a skilled artisan practicing an acoustic trapping method in which the working solution has undergone some change in density (e.g., via dilution, washing, etc.) could ascertain whether such change changes the “acoustic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 9-14 and 16 are rejected under 35 U.S.C. 103 as obvious over the combination of US Patent Pub 20090311800 to Bond (previously cited) in view of each of Neurauter et al., Cell separation. Springer, Berlin, Heidelberg, 2007. 41-73 (previously cited) and PCT Pub. WO2002072236 to Jonsson et al.
Bond teaches a method comprising: providing a plurality of acoustically responsive beads functionalized with a binding ligand (i.e. functionalized material); exposing the beads to a fluid containing a biomaterial (e.g., cells) with an affinity for the ligand to permit the biomaterial to bind to the beads; and exposing the beads/fluid to an acoustic field (e.g., an acoustic standing wave across the channel of a flow cell which holds the beads to a predetermined region of the cell and allows collection of the biomaterial-complexed beads, thus “trapping” the beads) (entire doc, including [0009]-[0047]; Examples).  The beads can be made of a polymeric material such as polystyrene (i.e. non-magnetic) and the functionalized material can comprise any type of recognition element/ligand such as an antibody, antigen or 
Claims 3, 4, 6, 9-14 and 16 differ from Bond in that: the biomaterial is T-cells [elected species]; the beads are functionalized with a material having affinity for CD3, CD4 or CD8 receptors [claim 9]; the method further comprises reversing a binding between the T-cells and beads [claim 12]; the biomaterial includes first and second biomaterials, and the method comprises isolating each and combining them [claim 13]; and the beads include at least two different sized beads each configured with an affinity for a different biomaterial [claim 16]. 
Neurauter is a review article teaching general methods for isolating different types of lymphocytes (including T-cells) using DYNABEADS (polystyrene-coated beads with a paramagnetic core) functionalized with antibodies that bind target cells, including CD3, CD4 and CD8 receptor antibodies, comprising: exposing biomaterial containing the target cells to the functionalized beads; and (magnetically) trapping the beads and washing away non-target materials (entire doc, including under 1 Introduction; and 2 Positive Cell Isolation).  The method can further comprise reversing the binding between the target T-cells and the beads, and utilizing the isolated cells for various clinical applications (under 2.1 Detachment of Dynabeads® Following Positive Cell Isolation; and 5 Cell Isolation and Expansion for Clinical Applications).
Jonsson teaches a method of separating cells from a biological sample such as a blood sample, comprising exposing the fluid to an acoustic standing wave sufficient to trap a first type of target cells in the acoustic field and washing (via fluid flow) away non-targeted 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Bond for separating/washing targeted cells from a sample (e.g., a blood sample) by trapping beads which bind the targeted cells using acoustic trapping wherein the method is used to isolate leukocytes (e.g., T-cells) from a sample such as blood using magnetic beads functionalized with CD3, CD4 and/or CD8 antibodies as taught by Neurauter and Jonssson because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use CD3, CD4 and/or CD8-functionalized beads to isolate leukocytes (including, e.g., T-cells) in the method of Bond because Neurauter teaches that T-cell isolation is valuable for therapeutic and diagnostic purposes (Neurauter, under 1 Introduction; 2 Positive Cell Isolation; 4 Isolation of Subpopulations of Cells; 5 Cell Isolation and Expansion for Clinical Applications) and that the beads are useful for isolating different types of lymphocytes.  Carrying out the method of Bond to separate T-cells using beads functionalized with CD3, CD4 and/or CD8 antibodies as taught by Neurauter would have led to predictable results with a reasonable expectation of success because Bond teaches that the method can be applied to a blood sample and Jonsson teaches that a similar acoustic trapping approach can be used to isolate a variety of cells from blood samples, including leukocytes.
With respect to the step in claim 3 of “applying a functionalized material to a plurality of beads”, Bond discloses the use of functionalized beads and such beads would have necessarily 
With respect to claim 6, Bond discloses that the binding of the beads/biomaterial can be mediated by biotin-avidin interaction ([0015]).  Moreover, Bond discloses the functionalized material can comprise any type of recognition element/ligand ([0010]), and it would have thus been obvious that any known recognition element such as biotin and/or streptavidin based moieties.
With respect to claim 11, it is noted that the term “ligand” can be construed to include any molecule that specifically binds to a target molecule.  Thus, the binding moieties taught by Bond and Neurauter can be considered “ligands”.
With respect to claim 13, Neurauter teaches isolating various T-cell subpopulations using magnetic beads functionalized with different antibodies (i.e. using a similar method to that of Bond, only using magnetic rather than acoustic force) and that isolating such subpopulations has therapeutic and diagnostic utility (Neurauter, under 1 Introduction; 4 Isolation of Subpopulations of Cells; 5 Cell Isolation and Expansion for Clinical Applications).  It would have thus been obvious to one of ordinary skill that the method of Bond could be used to isolate T-cell subpopulations in a manner taught by Neurauter (e.g., combining negative and positive selection with beads functionalized with different antibodies specific for different T-cell subpopulations). It would have further been obvious that the isolated products, once obtained, could be manipulated in any desired manner/process, including mixing in a desired ratio to produce a product, etc.  It is noted that the step of mixing the separated materials in claim 13 is 
With respect to claim 16, Neurauter teaches that the method can involve use of multiple different beads having different antibodies/affinities to different surface markers in order to isolate subpopulations of T-cells defined by various marker combinations (e.g., under 4 Isolation of Subpopulations of Cells –Combination of Negative and Positive Isolation).  Moreover, the microbeads would inherently exist in a size distribution with a particular mean size, and as such the method would include different sized beads with different affinities.  It would have been obvious to use the methodology taught by Neurauter in an acoustic trapping method as taught by Bond/Jonsson because the method of Neurauter is essentially the same as that of Bond/Jonsson except for the use of magnetic rather than acoustic force, and one of ordinary skill would have thus recognized that the method of Bond/Jonsson could be utilized for the same ends.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over the combination of Bond in view of Neurauter and Jonsson, as applied to claims 3, 4, 6, 9-14 and 16, further in view of US Patent Pub 20160016180 to Lopez et al. (previously cited).
Claims 5 differs from the combination of Bond in view of Neurauter and Jonsson, as applied to claims 3, 4, 6, 9-14 and 16, in that: the beads are agarose beads.
Lopez teaches a method for isolating/manipulating cells using acoustic forces in a manner similar to that taught by the combination of Bond in view of Neurauter and Jonsson, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Bond in view of Neurauter and Jonsson for separating/manipulating T-cells from a sample using acoustic trapping wherein the beads include agarose beads as taught by Lopez because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Using agarose beads in the method of Bond in view of Neurauter and Jonsson would have led to predictable results with a reasonable expectation of success because Bond teaches that the beads can be made of non-magnetic materials, e.g., polymers such as polystyrene, and Lopez teaches that agarose beads are useful in a method similar to that of Bond (involving separating targeted cells such as lymphocytes from a sample by binding the target cells with beads and using acoustic forces to manipulate the bead-cell complexes).  Moreover, the method of Bond does not require any magnetic forces and thus one of ordinary skill would have recognized that any acoustically responsive particles could be used in the method (while Lopez teaches agarose-coated 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-6, 9-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: i) claims 1-20 of copending Application No. 15/967,569; ii) claims 7-11 of copending Application No. 16/421,459; iii) claims 11-20 of copending Application No. 15/983,823; iv) claims 11-20 of copending Application No. 15/963,809; v) claims 1-19 of copending Application No. 15/222,800; and vii) claims 11-20 of copending Application No. 16/885883, each optionally in view of Bond, Neurauter, Jonssson and/or Lopez as applied above.  The claims of the above applications teach methods of sorting/purifying biomaterials such as cells by binding the biomaterials to ligand-functionalized beads (each of the above applications except the ‘800 App teach that the beads can be functionalized with T-cell ligands) and acoustically trapping the beads (i.e. methods substantially similar to that of the instant claims).  Moreover, Bond, Neurauter, Jonssson and/or Lopez teach the features of the dependent claims for use in such methods.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.